Citation Nr: 1228786	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-49 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease in the left hip (left hip disability). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to August 1976 and from September 1976 to October 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In pertinent part of that rating decision, the RO denied the claim for an increased evaluation in excess of 10 percent for left hip disability.  

In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.    

During his Travel Board hearing, the Veteran testified that he is no longer able to work, in part, because of the severity of his service-connected left hip disability.  In Rice v. Shinseki, 22 Vet. App. 447  (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  The Board finds that the Veteran has indicated occupational impairment due to his service connected disabilities.  Accordingly, an inferred claim is applicable in accordance with Rice.  Id.  The issue of TDIU is appropriately indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of the claim for increased rating for left hip disability. 

The Veteran was afforded VA joint examinations in February 2010 and May 2011 in order to evaluate the severity of his left hip disability.  In a July 2011 statement, the Veteran asserted that the findings from range of motion testing recorded in the May 2011 VA examination report were not accurate.  He further stated that he felt that his activities of daily living were limited by the severity of his left hip problems and he did seek bed a result of flare-ups in left hip pain.  In contrasts the May 2011 VA examiner noted that the Veteran denied any limitation to his daily activities or need for bed rest because of flare-ups in pain.  Essentially, he contends that the findings record in the May 2011 VA examination do not accurately reflect the severity of his left hip disability.  

The Veteran has not asserted that the findings from the February 2010 VA examination are inadequate.  However, in a March 2011 private medical statement, the Veteran's treating primary care physician described his left hip disability as progressive in nature.  This suggests that the Veteran's disability has likely worsened since the 2010 VA examination.  Moreover, the Board considers the findings recorded by the February 2010 VA examiner to be cursory and incomplete in evaluating the range of motion in the Veteran's left hip, especially in failing to note at what degree of motion pain begins and the affect of flare-ups on mobility.   

Accordingly, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326  , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

In addition, during his September 2011 Travel Board hearing, the Veteran testified that he continues to seek treatment from his private primary care physician.  While the record does contain some private treatment records dated through 2008 and the private medical statement dated in 2011, the record does not reflect that any attempt has been made to obtain updated treatment records from his private physician since 2008.  On remand, the RO/AMC should ask the Veteran to submit a completed VA Form 21- 4142, Authorization and Consent to Release Information, to his private primary care physician for treatment for his left hip disability.

As noted in the Introduction, a request for TDIU was raised during the appeal of an increased rating for a left hip disability, and it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454  (2009).  The Veteran testified during his September 2011 Travel Board hearing that he believed that he was not able to work due to his service-connected disabilities.  The Board finds that, by this testimony, the Veteran has again raised the issue of TDIU.  This matter is therefore to be included with the present appeal, in view of Rice, but the Board finds that it would be prejudicial to reach a final determination on this new claim at the present time, because the Veteran has not received the required notice and adjudication on this new claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.156(b).

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1  (2001). 

On remand, if the Veteran should continue to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), VA should consider whether referral to VA's Director of C&P is warranted.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should inform the Veteran of the regulations explaining the elements of a claim for TDIU under 38 C.F.R. § 4.16(b) and permit him the full opportunity to supplement the record as desired.   Any additional development should be undertaken as necessary.

2. The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and assist in obtaining those records.  The RO/AMC should ask the Veteran to submit a completed VA Form 21- 4142, Authorization and Consent to Release Information, from his private primary care physician for treatment for his left hip disability. 

3. The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his left hip disability.  The Veteran's claims file and a copy of this remand must be made available for the examiner to review prior to the examination.  The examiner should describe in detail all symptomatology associated with the Veteran's left hip, including limitation of motion. Any surgical history should also be noted in the examination report.  The Veteran's lay statements regarding symptomatology should also be discussed and considered. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. Occupational impairment should also be discussed.

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed. 

4. After completing the requested actions, and any additional notification and development deemed warranted, the RO/AMC should consider whether referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), or referral for a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), is warranted.

5. Thereafter, the RO should readjudicate the Veteran's increased rating claim, to include entitlement to a TDIU, on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


